Citation Nr: 0710263	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issues of entitlement to service connection for right 
leg, right hip, and low back disorders, and the issues of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 decision, the Board denied the 
veteran's claims for service connection for right leg, right 
hip, and low back disorders.

2.  Evidence received since the January 1994 Board decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claims for service 
connection for right leg, right hip, and low back disorders.


CONCLUSION OF LAW

New and material evidence has been received and the claims 
for service connection for right leg, right hip, and low back 
disorders are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of a claim, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Since the previously final claims of entitlement to service 
connection for right leg, right hip, and low back disorders 
have been reopened, the Board need not make a determination 
as to whether the notice requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006) have been met.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Regulations:

A decision of the Board denying service connection is final, 
and it cannot be modified unless evidence presented in 
support of the claim is both "new and material" and warrants 
a reopening and reviewing of the former disposition of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

History and Analysis:

The veteran's claims for service connection for right leg, 
right hip, and low back disorders were denied by the Board in 
a January 1994 decision.  In April 2003, the veteran 
submitted a request to reopen his claims for service 
connection for right leg, right hip, and low back disorders.

While the evidence of record prior to the January 1994 Board 
decision included October and November 1990 letters from a 
private chiropractor, these letters did not clearly relate 
the veteran's claimed low back disability to his military 
service.  Furthermore, the private chiropractor did not 
discuss the veteran's claimed right leg and right hip 
disabilities.  Prior to January 1994, there was no medical 
opinion clearly providing a nexus between the veteran's 
claimed right leg, right hip, and low back disabilities to 
his military service.  The newly submitted evidence includes 
an April 2003 opinion from a private physician which relates 
the veteran's claimed right leg, right hip, and low back 
disabilities to his military service.  The Board notes that 
this newly submitted evidence is material to the veteran's 
claims.  Since new and material evidence has been received, 
the veteran's claims for entitlement to service connection 
for right leg, right hip, and low back disorders are 
reopened.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a right leg disorder is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been submitted and the claim of 
entitlement to service connection for a right hip disorder is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been submitted and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent, the appeal is granted.


REMAND

In May 2003, the veteran reported that he had received 
treatment at the Erie, Pennsylvania VA Medical Center (VAMC) 
for over 20 years.  The VA treatment records prior to June 
2002 have not been requested or obtained.  The Board also 
notes that in the April 2003 letter, a private physician 
reported that he had treated the veteran for his right leg, 
right hip and low back disabilities.  Copies of the private 
treatment records have also not be requested or obtained.

Given the evidence of record, the Board finds that with 
respect to the claims of service connection for a right leg, 
right hip and low back disability that a VA examination, to 
include opinions on the etiology of the disorders should be 
obtained.

In order to satisfy the legislative intent underlying the 
Veteran's Claims Assistance Act of 2000 (VCAA) notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

A May 2003 correspondence which notified the veteran of the 
general requirements of the duty to notify, as it pertains to 
the previously denied claim of service connection for his 
hearing loss and tinnitus disabilities, informed the veteran 
that the prior decision denying the claim is final and that 
new and material evidence is required in order to reopen the 
claim.  The letter notified the veteran of the evidence that 
is necessary to establish entitlement to service connection 
and gave the definitions of new evidence and material 
evidence.  Given the Court's finding in Kent, the Board finds 
that the May 2003 correspondence is deficient, as there was 
no information as to the basis for the final prior denial.  

In the veteran's case, a notice letter which satisfies the 
duty to notify, in the context of reopening the previously 
denied claims, should include a statement indicating the 
basis for previously denied claims.  The letter should also 
state the type of evidence which would be considered material 
to reopen his claims for service connection for bilateral 
hearing loss and tinnitus.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

While the veteran was notified of the evidence necessary to 
substantiate a claim of service connection, he was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted for any of his claims.  Therefore, on 
remand the veteran must be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
proper notice of the requirements imposed by the recent 
developments in case law.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claims.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter should state 
that the veteran's hearing loss and 
tinnitus claims were denied in January 
1994 because there was no evidence that 
the veteran developed hearing loss or 
tinnitus until many years after service 
and because there was no medical nexus 
relating the veteran's current hearing 
loss or tinnitus disabilities to service.  
The veteran should be informed that 
medical evidence of a nexus between the 
veteran's current hearing loss or 
tinnitus and service would be necessary 
to substantiate the claims.  

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability ratings and the effective 
dates to be assigned in the event that 
service connection is granted for any of 
his claims.  

2.  Please obtain copies of the veteran's 
medical records from the Erie, 
Pennsylvania VA Medical Center dated from 
February 1946 to June 2002 and from April 
2003 to present.

3.  After obtaining the required 
authorization from the veteran, write to 
John F. Almquist, M.D., and request 
copies of all of his medical records 
pertinent to the veteran's right leg, 
right hip, low back, hearing loss, and 
tinnitus claims.

4.  When the above actions have been 
completed, schedule the veteran for the 
appropriate VA examination of the right 
leg, right hip, and low back.  The claims 
file should be made available to the 
examiner for proper review of the medical 
history including the veteran's service 
discharge examination report, the October 
and November 1990 chiropractor letters, 
the September 1992 VA orthopedic 
examination report, and the April 2003 
private physician letter.  The examiner 
should indicate whether the veteran has 
any right leg, right hip, or low back 
disabilities.  If any disabilities are 
diagnosed, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any such 
disability is related to the veteran's 
military service.  Reasons and bases for 
all opinions should be provided.

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


